Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are pending.

Pending claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
A combination of prior arts Crabb et al. (US 2015/0111014 A1) and Clarke et al. (US 2018/0317666 A1) teaches a multilayer structure that can be laminated onto a furniture ([0002] and [0034] of Crabb) such as upholstery ([0002] of Clarke), wherein the multilayer structure comprises a capstock layer, a tie layer and a substrate layer ([0015] of Crabb), wherein the substrate layer comprises fibers ([0032] of Crabb).  The capstock layer meets the claimed backcoat layer, the tie layer meets the claimed film layer, and the substrate containing the fibers meets the claimed fibrous material layer.
A combination of prior arts Crabb et al. (US 2015/0111014 A1), Clarke et al. (US 2018/0317666 A1) and Jain et al. (US 2005/0266228 A1) teaches a multilayer structure that can be laminated onto a furniture ([0002] and [0034] of Crabb) such as upholstery ([0002] of Clarke), wherein the multilayer structure comprises a capstock layer, a tie layer and a substrate layer ([0015] of Crabb), wherein the substrate layer comprises fibers ([0032] of Crabb).  The capstock layer meets the claimed backcoat 
However, Crabb, Clarke and Jain either singly or as a combination do not teach or suggest a discontinuous adhesive region layer situated between the layers forming a number of discrete and non-continuous regions, and the number of discrete and non-continuous regions forming a number of non-adhesive regions therebetween configured to not resist flexing of the layers as recited in claims 1, 10 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
September 10, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785